Citation Nr: 1236709	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right knee patellofemoral syndrome (a right knee disability), to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975, and from February 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the hearing transcript is associated with the claims file.

In July 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to provide the Veteran with appropriate VCAA notice and to afford him VA examinations of his claimed conditions.  Compliance with the July 2011 Board instructions is discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's current right knee disability had its onset in service and has persisted continuously since service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran seeks service connection for a right knee disability which he contends began during service.  In the alternative, the Veteran has also asserted that his right knee pain arises from compensating for his service-connected left knee disability.  As the Board finds that service connection for a right knee disability is warranted on a direct basis, adjudicated herein, discussion of service connection on a secondary basis is rendered moot.

During the January 2011 hearing, the Veteran testified that he first injured his right knee while in the Marine Corps (his first period of active duty).  Hearing transcript at 3.  At that time, the Veteran indicated that he sought treatment and went to sick call.  In this regard, while this service treatment report is not of record, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

He further testified that between the times he separated from the Marine Corps and when he entered the Army, he did not have problems with his right knee.  However, once he was deployed during his second period of active service, he began having difficulties with his right knee, including pain, issues standing for a long period of time, and walking great distances.  Hearing transcript at 4.

Indeed, service treatment records reflect that the Veteran reported pain in both knees during his post-deployment medical assessment in March 2004, merely days prior to separation from active service.  In September 2004, only nine months after discharge, the Veteran underwent a VA general examination and was diagnosed with right patellofemoral syndrome.  At that time, the examiner did not offer an opinion as to the etiology of the condition.

The Veteran was afforded another VA examination of his knees in January 2009.  In a July 2011 Board decision, this examination was deemed inadequate as the examiner failed to address the Veteran's statements regarding symptomatology and erroneously relied on a lack of documented medical treatment as a basis for her negative opinion.

Pursuant to the July 2011 Board Remand, the Veteran underwent an additional VA examination of his knees in September 2011.  The examiner opined that "it is less likely as not that any currently diagnosed right knee disability is etiologically related to service.  She explained that "[t]here are no [service treatment records] available that show right knee pain or problems while on active duty."  This is clearly contradicted by the evidence discussed above, which noted right knee pain shortly prior to separation from active service.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this regard, the Board must emphasize that this issue has already been remanded to obtain an adequate medical opinion and the Veteran has, in fact, been afforded numerous VA examinations of his right knee disability.  Here, the Board's attempts have been frustrated as the VA examiner failed to comply with the Board's explicit remand instructions.  However, the Board cannot delay the adjudication of a Veteran's case indefinitely or remand a case to the RO repeatedly.  At some point, the case must be adjudicated.

Based on the foregoing evidence and the inability to obtain an adequate medical opinion despite repeated attempts, the Board concludes that service connection is warranted for the Veteran's right knee disability.  

The competent and credible evidence of record establishes that the Veteran developed symptoms of a right knee disability in-service.  Indeed, he explicitly indicated such pain in a post-deployment health assessment merely days prior to separation from his second period of active duty in March 2004.  Throughout the claim and appeal processes, to include during VA examinations and the January 2011 hearing, he has consistently reported that he has experienced symptoms of a right knee disability in-service, which progressively became worse, and continued since service.  The Veteran's post-service treatment records support these assertions and the finding that he has been treated for a right patellofemoral syndrome continuously since.  

In short, when viewed as a whole, the Board finds the evidence to be at least in equipoise in establishing the onset of symptomatology in-service, continuing until diagnosis in September 2004, nine months after discharge, and remaining thereafter.

For the reasons and bases set forth above, the Board finds that service connection for a right knee disability is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for service connection for a right knee disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for a right knee disorder is granted.





REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Here, the Veteran is seeking service connection for sleep apnea, which he contends results from exposure to dust storms and noxious fumes in service.  In support of his claim, he has submitted statements from a fellow service member who witnessed the Veteran's snoring and sleep disturbance in service, and from his wife, who reports that her husband has always snored but the snoring has worsened since he returned from Iraq.

Based on the above, the Veteran was afforded a VA examination for his sleep apnea in September 2011 pursuant to the July 2011 Board remand.  In the remand directives, the Board explicitly instructed the examiner to consider the Veteran's subjective history.  This included his fellow service member's and wife's lay statements regarding symptomatology.  

However, while the September 2011 VA examiner noted the Veteran's reported history of exposure to dust storms and noxious fumes in service and the lay statements from his partner in Iraq and his wife, she did not appear to consider this evidence in rendering her opinion.  Instead, the examiner opined that "the Veteran's sleep apnea is less likely as not etiologically related to service."  Her rationale, in its entirety is as follows:

The veteran was diagnosed with sleep apnea in 2007.  Records show the veteran was exposed to sulfur smoke while on active duty in 2003-04, but there is no confirmed literature or research that supports sleep apnea is caused by or related to smoke or inhaled irritants.

Clearly, the examiner did not address the in-service statements of symptomatology as directed in the July 2011 Board Remand.  In this regard, the Court has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As such, this matter must be remanded to obtain an adequate medical opinion in compliance with the Board's remand instructions.

Accordingly, the case is REMANDED for the following action:

1. Request that an appropriate medical professional review the claims file and provide an addendum to the September 2011 VA examination.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).

The examiner should provide an opinion, supported by a complete rationale, as to whether is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed sleep apnea had its onset during active service or is related to any in-service injury or disease.  The Veteran's subjective history should be taken into consideration, to include the Veteran's own statements and the statements of his fellow service member and wife regarding in-service symptomatology; if the examiner discounts these reports, he or she should provide a rationale for doing so.


2. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.

If the benefit sought is not granted, the appellant and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


